Citation Nr: 0840284	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-12 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a mental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office listed 
above.  The Board notes the veteran was initially given an 
"under other than honorable conditions" discharge upon 
separation, but his discharge was upgraded to "under 
honorable conditions" in August 1974.  

This claim was previously before the Board in May 2007, at 
which time the Board remanded the veteran's claim for 
additional evidentiary development.  All requested 
development has been completed and the claim is now properly 
before the Board for review.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current mental disorder that began in or is due to any 
incident or event in active military service.


CONCLUSION OF LAW

A mental disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was completely 
satisfied subsequent to the initial AOJ decision by way of a 
letter sent to the veteran in May 2007 that fully addressed 
all required notice elements, including information as to how 
disability ratings and effective dates are assigned.  The 
letter informed the veteran of what evidence was required to 
substantiate his claim and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The AOJ readjudicated the 
veteran's claim by way of a July 2008 supplemental statement 
of the case after the notice was provided.  In addition, the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond to the July 2008 SSOC.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claim.  The RO has obtained 
VA outpatient treatment records dated from January 2001 to 
November 2002, as well as the veteran's records from the 
Social Security Administration.  The veteran was also 
afforded VA examinations in October 2000 and June 2008.  In 
support of his claim, the veteran also submitted private 
medical records dated from April 1997 to September 1998.  In 
this regard, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
because he has a mental disorder due to his military service.  
The veteran specifically attributes his mental disorder to 
constant punishment and harassment from a Lieutenant who he 
believes wanted to get him out of service.  The veteran has 
asserted he was psychologically harmed during service and has 
had problems dealing with authority figures since that time.  

The service treatment records show the veteran was 
psychiatrically normal at his pre-enlistment examination in 
February 1972 and at his discharge examination in July 1973.  
During service, the veteran was seen for psychiatric 
evaluation numerous times, including from March to May 1973 
due to his being late for work and repeatedly expressing a 
desire to get out of service.  A June 1973 letter states 
that, as a result of the psychiatric evaluation, it was 
determined the veteran did not have a psychiatric disorder 
but there was evidence of a character and behavior disorder, 
best classified as an anti-social personality with passive-
aggressive traits.  

Service personnel records indicate difficulty adjusting to 
service, a revocation of promotion in June 1972, entry into 
the Limited Privilege Communication Program based upon past 
use of LSD and other drugs in September/October 1972, and 
further disciplinary problems in 1973.  

Post-service treatment records contain varying diagnoses as 
to the veteran's psychiatric condition.  A June 1998 
psychological evaluation revealed a diagnosis of a history of 
significant polysubstance abuse/dependence; and, on Axis II, 
a personality disorder, probably of mixed type, with anti-
social and histrionic features.  

At an October 2000 VA examination, the examiner noted the 
veteran had experienced problems with a superior in service 
who he felt was persecuting him.  The veteran reported that 
he felt he suffered a severe personality change because of 
his experienced in service.  After examination of the 
veteran, the diagnosis was intermittent explosive disorder on 
Axis I; and a personality disorder, not otherwise specified, 
on Axis II.  The examiner stated it was impossible to 
determine the degree to which the experience in service was 
determinant of the veteran's personality.  The examiner noted 
the veteran gave no history of antisocial personality before 
service, but it could not be ruled out.  The examiner ordered 
psychological testing and referred the veteran to the VA 
Mental Health Clinic in Santa Rosa, California.  

VA outpatient treatment records, dated from January 2001 to 
November 2002, show the veteran was consistently diagnosed 
with a personality disorder, not otherwise specified, on Axis 
II.  As to a mental disorder diagnosed on Axis I, the post-
service treatment records only contain one reference thereto.  
In November 2001, a psychologist noted the veteran claimed he 
was harmed psychologically in service, and that there seemed 
to be ample evidence to justify his claim of abuse by a 
superior, which amounted to mental torture.  No diagnosis was 
rendered at that time, but, in December 2001, the diagnostic 
impression was anxiety disorder, not otherwise specified, and 
"rule out" post traumatic stress disorder (PTSD).  In 
January 2002, the psychologist noted the diagnosis included 
narcissistic personality traits.

The veteran was evaluated by another psychologist in November 
2002, who, after examining the veteran and noting his 
military and personal history, indicated he did not see any 
diagnosis on Axis I but stated that a personality disorder, 
not otherwise specified, was seen in the veteran.  

Because the December 2001 diagnoses of anxiety disorder, not 
otherwise specified, and "rule out" post traumatic stress 
disorder (PTSD) were not confirmed in subsequent treatment 
records, the veteran was afforded another VA examination to 
clarify his diagnoses.  At the June 2008 VA examination, the 
veteran provided his military and personal history and was 
given a mental status examination.  After examination of the 
veteran, the diagnosis was alcohol abuse in sustained partial 
recovery, on Axis I; narcissistic personality disorder, on 
Axis II.  The examiner opined the veteran did not meet the 
criteria for any current diagnosis of mood or affective 
disorder, thought disorder, or PTSD.  The examiner stated it 
was likely the veteran suffered from chronic 
characterological problems which pre-dated military service 
and very likely directly contributed to his administrative 
discharge and post-military adjustment problems.  The June 
2008 VA examiner did not have an opportunity to review the 
claim file when he initially evaluated the veteran; however, 
he subsequently reviewed the claims file and noted that no 
alteration to the examination report was indicated.  

In evaluating the ultimate merit of this claim, the Board 
notes the controlling issue is whether the veteran has a 
mental disorder that is related to his military service, to 
include any psychological abuse alleged to have occurred 
therein.  

At the outset, the Board notes the preponderance of the 
evidence consistently shows the veteran has a diagnosis of a 
personality disorder.  The Board notes that personality 
disorders are not considered diseases or injuries within the 
meaning of veterans' benefits legislation and, therefore, are 
not eligible for service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that 38 C.F.R. § 3.303(c), as it 
pertains to personality disorders, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs); see 
also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. § 4.127 (2008); see also VAOPGCPREC 82-
90.  

After careful review of the evidence, the Board finds the 
preponderance of the evidence is against a finding that a 
mental disorder was incurred during service and superimposed 
upon the veteran's personality disorder.  In making this 
determination, the Board finds most probative the diagnoses 
and opinion provided by the examiner who conducted the June 
2008 VA examination.  The Board finds probative that, after 
noting the veteran's military and personnel history, 
conducting a mental status evaluation, and reviewing the 
claims file, the June 2008 VA examiner determined the veteran 
did not meet the criteria for any current diagnosis of mood 
or affective disorder, thought disorder, or PTSD.  The Board 
also finds probative that the June 2008 examiner's opinion 
regarding the veteran's diagnoses is supported by other 
evidence included in the record.  

In this regard, other psychologists who evaluated the veteran 
during service, in June 1998, and November 2002 also 
concluded the veteran did not have a mental disorder 
indicated on Axis I.  See June 1973 letter, June 1998 private 
psychological evaluation, and November 2002 VA outpatient 
treatment record.  

The Board does note there is medical evidence of record which 
indicates the veteran has a mental disorder.  As noted, the 
October 2000 VA examiner diagnosed the veteran with 
intermittent explosive disorder on Axis I, and, in December 
2001, a VA psychiatrist diagnosed the veteran with anxiety 
disorder, not otherwise specified, and "rule out" post 
traumatic stress disorder (PTSD).  The Board ascribes 
lessened probative value to these diagnoses because there is 
no indication that either psychiatrist reviewed the veteran's 
claims file prior to rendering their opinion in order to 
obtain a complete picture of the veteran's mental condition 
during and since military service.  

Further, neither examiner specifically indicated that the 
diagnoses were incurred during service and superimposed on 
the veteran's personality disorder.  While the October 2000 
VA examiner noted the veteran's military history, the 
examiner did not provide a statement regarding the etiology 
of the veteran's intermittent explosive disorder.  With 
regard to the December 2001 diagnosis, the Board notes the 
examiner previously noted there seemed to be ample evidence 
to justify the veteran's claim of abuse by a superior, which 
amounted to mental torture.  However, it is not clear if the 
examiner determined that the subsequent diagnosis of anxiety 
disorder, not otherwise specified, and "rule out" post 
traumatic stress disorder (PTSD) are a result of the alleged 
in-service mental abuse.  Even if the Board so assumed, it 
finds the other medical evidence mentioned above more 
probative as to the veteran's diagnoses for the reasons 
discussed above.  

As such, the Board finds that the preponderance of the 
competent and most probative evidence of record is against a 
finding that the veteran has a mental disorder that was 
incurred during service and superimposed upon his personality 
disorder.  Therefore, the claim for service connection must 
be denied.  See 38 C.F.R. § 4.127 (2008); see also VAOPGCPREC 
82-90.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a mental disorder, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for a mental disorder is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


